Title: Editorial Note
From: 
To: 


      No member of the congress played a greater role in 1775 and 1776 in bringing about a separation of the American colonies from Great Britain than John Adams, even if we make allowances for his tendency in old age to push back into time the moment when he became unequivocally committed to independence. His influence was exerted right up through the adoption of the formal resolution itself, but his contribution to the language of the Declaration of Independence was slight. He readily admitted that, and by 1805 he was uncertain whether he had made any contribution at all (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:336–337).
      The admission did not bother him, for, as he saw it, the fact of declaring independence was the critical matter. In 1776 he never imagined, nor did most delegates, that the words which declared the colonies free and independent would play the role in American history that they have. This accounts for his writing to Abigail that 2 July would be “the most memorable Epocha, in the History of America.—I am apt to believe that it will be celebrated, by succeeding Generations, as the great anniversary Festival” (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 2:30). The ideas of the Declaration were common enough among Americans and had been for years. “Hackneyed,” John Adams later called them. Moreover, in mid-summer of 1776 there was need for haste (JA to Samuel Chase, 1 July, below; JA to Timothy Pickering, 6 Aug. 1822, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:514). In the view of a majority in the congress, formal separation had already been too long delayed; the people in most of the colonies had plainly indicated that they were ready for the step. In the face of such urgency, what matter the words? The draft was written by an acknowledged master penman. Why waste time quibbling? But the members of the congress took considerable pains with Jefferson’s handiwork, and even the greatest admirers of Jefferson today believe that the rephrasing and excisions of the congress gave the document more force, here and there, and made it politically more feasible.
      A formal declaration of independence became an unavoidable issue on 7 June, when Richard Henry Lee introduced his three-part motion resolving that “these United Colonies are, and of right ought to be, free and independent States,” that measures should be taken to form alliances with foreign powers, and that a scheme of confederation should be drafted and sent to the several colonies for their approval (John H. Hazelton, The Declaration of Independence: Its History, N.Y., 1906, photograph of Lee’s resolution in his handwriting, facing p. 108). Adams seconded Lee’s motion. No record of this fact has been found other than a statement in Adams’ AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., but there is no reason to doubt his word, for it is unlikely that he would have become confused about so simple a matter. There is no need, however, to accept his further statement that the records omit mention of his and Lee’s names because Secretary Thomson, as a member of the group opposed to Adams and others who were pushing for extreme measures, deliberately excluded them. The secretary never included the names of makers of motions nor their seconders.
      Lee was speaking in behalf of the Virginia delegation, for that colony on 15 May had resolved that its delegates should propose to the congress a declaration of independence. The Virginia resolution had been laid before the congress on 27 May, but Lee did not offer his motion until eleven days later. Obviously among those desiring independence soon there was some consultation about the appropriate time to make a motion. Samuel Adams knew at least one day in advance when Lee would rise for the purpose (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:397; 5:425; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:475). According to Jefferson’s notes of the proceedings, taken at the time, the pressure of other business caused discussion of Lee’s motion to be put off until the 8th, when the congress in committee of the whole spent virtually the entire day on it, with the debate continuing on the following Monday, 10 June.
      Those who argued against the motion—John Dickinson, James Wilson, Edward Rutledge, and others—believed that it was premature. For one thing, the Middle Colonies had not yet modified their instructions to their delegates on the question of independence. For another, it was best to wait for the American agent’s report on the attitude of France. Adams was one of several who spoke in favor of Lee’s motion. Unfortunately, although Jefferson summarized in some detail what was said on each side, he did not attach names to particular arguments. Several, however, seem characteristic of Adams: a declaration would merely acknowledge an already existing fact; regulation of American trade by Parliament was owing, not to any right but to the colonies’ acquiescence; allegiance to the King had been dissolved by his declaring the colonies out of his protection and making war on them. No doubt there are others as well (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:427; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:309–313).
      Those opposed to a declaration sought delay. Edward Rutledge confessed to John Jay that he would move to postpone a vote “for 3 Weeks or Months.” As it was, the vote on Lee’s motion was put over until 1 July; but, so that no time would be lost, the congress agreed to appoint a committee to draft a formal declaration to be ready if the delegates should vote for independence (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:476–477; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:428–429). The congress chose Jefferson, Adams, Franklin, Roger Sherman, and Robert R. Livingston for the committee. Adams and Jefferson later gave somewhat different accounts of how it happened that Jefferson made the draft for the committee’s consideration. In essence, Adams claimed that the two men were members of a subcommittee, and that he pressed the chore upon his younger colleague for a variety of political and personal reasons; Jefferson simply said that he was chosen by the committee of five (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:336; Julian P. Boyd, The Declaration of Independence, Princeton, 1945, p. 10–11). Scholars now generally agree that Jefferson showed his draft first to Adams and then to Franklin before he presented it to the entire committee (but see Julian Boyd’s penetrating discussion of the evidence, Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:404–406, note).
      At an early stage of the revisions that Jefferson’s draft underwent, Adams copied off the entire document. By the calculations of Julian Boyd, who has made in books and articles a masterly analysis of the texts of the Declaration of Independence, “only sixteen of an ultimate total of eighty-six alterations had been made when Adams transcribed it, and these were chiefly of a minor character” (Declaration of Independence, p. 18). The Adams copy is extremely important for demonstrating the evolution of the text from Jefferson’s “original Rough draught,” as he called it, which exists now only as a much marked-up document, to the Declaration so familiar today. The copy is also important for another reason. Adams’ laboriously transcribing it when he did suggests that he was satisfied with Jefferson’s work before it had undergone much alteration, so much so that on 3 July he sent the copy to his wife. In her reply to her husband of 14 July, Abigail remarked, “I cannot but feel sorry that some of the most Manly Sentiments in the Declaration are Expunged from the printed coppy. Perhaps wise reasons induced it.” Because the copy was in his handwriting, she may have concluded that he had written the Declaration and was quick to defend his work. She also had strong feelings about the evil of slavery, which Jefferson’s draft condemned (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 2:46–49 and notes).
      In his old age Adams expressed some reservations about the language of the Declaration that he claimed to have had at the time of its composition. Although he was “delighted” with Jefferson’s attack on the slave trade, he knew that the southern members would not accept that part of the Declaration; and Adams objected to Jefferson’s calling George III a tyrant: “I thought the expression too passionate, and too much like scolding, for so grave and solemn a document” (JA to Timothy Pickering, 6 Aug. 1822, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:514). The two identifiable contributions that Adams made to the wording and noteworthy changes that Jefferson made before Adams took his copy are indicated in the annotation to the copy (below).
      The report of the committee of five was delivered to the congress and read on 28 June, but discussion of it had to wait until the members had acted on Lee’s resolution calling for independence (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:491). As agreed, debate in the committee of the whole began on 1 July. That a majority in favor of independence would prevail was a foregone conclusion, but for obvious reasons the members wanted unanimity if it could be secured. The prospects were excellent. All but two of the doubtful colonies had apparently fallen into line. On 14 June, Pennsylvania had repealed its instructions to its delegates which had forbidden them to support independence; on the 22d New Jersey had empowered its delegates to vote for independence, as had Maryland on the 28th. Delaware also gave its delegates “full Powers” (JA to James Warren, 20 May, note 5, above; Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 6:1628–1629; JA to Samuel Chase, 14 June and note 5, above). Meanwhile, the New York delegates wrote home, urgently asking for instructions if the vote should go in favor of independence. In its answer the New York Convention declared it “imprudent” to raise the question of independence with its constituents when they were being asked to consider a new government. Feeling that it lacked any clear mandate from the people on independence, the Convention refused to instruct the delegates on that subject, leaving them unable to act (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:477; Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 6:814).
      The debate ran on for most of the day, and, when the vote was taken in the committee of the whole, Pennsylvania and South Carolina stood opposed; Delaware, with only two of its three delegates present, was divided and therefore not counted; and New York, despite the private sentiments of its delegates, perforce abstained. When the committee of the whole rose and reported, Edward Rutledge, who had opposed a declaration, sought to defer the official vote until the next day, when he thought members of his delegation might vote in favor of the resolution for the sake of unanimity. On 2 July, Rutledge’s anticipations were fulfilled; Caesar Rodney, summoned by Thomas McKean, rode posthaste and arrived in time to break the tie in the Delaware delegation; and enough Pennsylvania delegates took advantage of the freedom recently granted them by the Assembly, which was now a discredited body anyway, to carry that province into the favorable column. Only New York remained on the fence; its delegates were unable to join the other twelve United Colonies until the New York Convention gave them authorization on 9 July (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:314; McKean to Caesar A. Rodney, 22 [Sept.?] 1813, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:534).
      According to John Adams, the extended debate on 1 July produced no new arguments on either side; but in his AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., he recalled that Dickinson “in a Speech of great Length, and all his Eloquence” combined and summarized all that had been said before on independence. When no one rose to reply, Adams reluctantly got to his feet to show the weaknesses in the carefully prepared oration that he had just heard. Later Adams remembered that Dickinson had spoken with “Politeness and Candour: and was answered in the Same Spirit” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:396; JA to Samuel Chase, 1 July, below). Dickinson’s speech has been carefully reconstructed from his notes, but Adams spoke extemporaneously and in later years could recall no details of what he had said except his expressed wish that he could have had the speaking powers of the great orators of Greece and Rome on that historic occasion. That he was correct in saying that he replied to Dickinson rather than the other way around is borne out by a thoughtful analysis of Dickinson’s speech (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:396–397; J. H. Powell, “Speech of John Dickinson Opposing the Declaration of Independence, 1 July, 1776,” PMHB Pennsylvania Magazine of History and Biography. , 65:458–481 [Oct. 1941]). In his AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., Adams describes himself as speaking a second time, repeating most of what had been said, for the benefit of newly elected and late-arriving delegates from New Jersey, although two years later, in a letter to Mercy Otis Warren, he mentions speaking only once (JA to Mrs. Warren, 17 Aug. 1807, MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 5th ser., 4 [1878]: 465–469).
      Whether Adams spoke once or twice, contemporaries left warm tributes to the importance of his efforts on that day. George Walton in a letter to Adams in 1789 wrote of his able and faithful development of the great question. Richard Stockton’s son recalled that his father, a New Jersey delegate, called Adams “the Atlas of American Independence.” And in 1813 Jefferson described Adams as “the pillar of [the resolution’s] support on the floor of Congress, it’s ablest advocate and defender against the multifarious assaults it encountered” and reportedly referred in 1824 to Adams as “our Colossus on the floor,” adding, “He was not graceful or elegant, nor remarkably fluent, but he came out occasionally with a power of thought and expression, that moved us from our seats” (all quoted by Hazelton, Declaration of Independence, p. 161–162).
      Once Lee’s resolution on independence had passed, the congress turned immediately to the Declaration itself, and for parts of three days the committee of the whole worked over its language. Adams’ AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols. makes no mention of the work of revision or whether he said anything in defense of Jefferson’s composition. The omission only confirms the belief that for Adams, even as late as 1805, the significant thing was not the cadences of Jefferson’s prose or the enshrinement of noble ideals by which Americans could measure their performance, but the fact of independence, for which he had labored for so many months.
     